                                            Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 1 of 14




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        EMMANUEL DONTEZE WILLIAMS,                      Case No. 4:19-cv-06882 YGR (PR)
                                                         Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                   7
                                                                                            MOTION FOR SUMMARY
                                                   v.                                       JUDGMENT
                                   8

                                   9        Z. AUSTEN,
                                                         Defendant.
                                  10

                                  11   I.      INTRODUCTION
                                  12           Plaintiff Emmanuel Donteze Williams, a state prisoner currently incarcerated at Pelican
Northern District of California
 United States District Court




                                  13   Bay State Prison (“PBSP”), has filed this pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   Plaintiff claims that Defendant Z. Austen (hereinafter “Defendant”), a correctional officer at PBSP

                                  15   and the sole Defendant in this action, used excessive force in violation of Plaintiff’s Eighth

                                  16   Amendment right against cruel and unusual punishment. Dkt. 1. Specifically, Plaintiff alleges

                                  17   that on June 7, 2018, Defendant used excessive force by unreasonably firing his 40 mm. launcher,

                                  18   which resulted in Plaintiff being injured and losing a tooth. Id. at 3.1 Plaintiff seeks monetary and

                                  19   punitive damages. Id.

                                  20           In an Order dated May 1, 2020, the Court found Plaintiff’s complaint stated a cognizable

                                  21   Eighth Amendment claim for the use of excessive force against Defendant. Dkt. 9 at 2.

                                  22           The parties are presently before the Court on Defendant’s motion for summary judgment.

                                  23   Dkt. 20. Plaintiff has filed an opposition to Defendant’s motion. Dkt. 25. Defendant has filed a

                                  24   reply to the opposition. Dkt. 26.

                                  25           Having read and considered the papers submitted and being fully informed, the Court

                                  26   hereby GRANTS Defendant’s motion for summary judgment.

                                  27
                                               1
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                             Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 2 of 14



                                       II.      FACTUAL BACKGROUND
                                   1
                                                A.     The Parties
                                   2
                                                At all times relevant to this action, Plaintiff was a state inmate incarcerated at PBSP in
                                   3
                                       Crescent City, California, and Defendant was a correctional officer at PBSP. Austen Decl. ¶¶ 1, 3;
                                   4
                                       see Shryock Decl., Ex. 4 (Pl.’s Depo.) at 21:10-15, 32:19-33:24.
                                   5
                                                B.     Plaintiff’s Version
                                   6
                                                The following background relating to Plaintiff’s Eighth Amendment claim is taken from
                                   7
                                       the Court’s May 1, 2020 Order:
                                   8
                                                       Plaintiff alleges that on June 7, 2018, he was subjected to excessive
                                   9                   force by Defendant. Dkt. 1 at 3. Specifically, Plaintiff alleges that on
                                                       the date of the incident Defendant “used excessive force that was
                                  10                   unnecessary for there was no immine[n]t threat observed by
                                                       [Defendant].” Id. Plaintiff adds that “given the circumstances there
                                  11                   was no clear reason as to why [Defendant] fired his 40 mm[.]
                                                       launcher.” Id. Furthermore, Plaintiff claims that Defendant “never
                                  12                   stated in [his] incident report [that] he observed behavior that may
Northern District of California
 United States District Court




                                                       have le[]d to [serious bodily injury], or [great bodily injury] to
                                  13                   another.” Id. Finally, Plaintiff claims that he lost a tooth during this
                                                       altercation. Id.
                                  14
                                       Dkt. 9 at 2.2
                                  15
                                                C.     Defendant’s Version
                                  16
                                                Defendant has filed declarations and documentary evidence showing the following factual
                                  17
                                       background. In June 2018, Defendant regularly worked second-watch, from 6:00 a.m. until 2:00
                                  18
                                       p.m., as a floor officer in Building 6 on Facility B. Austen Decl. ¶ 6; Pl.’s Depo. at 47:22-25.
                                  19
                                       Plaintiff was housed in Building 5 on Facility B at that time. Id.
                                  20
                                                Part of Defendant’s job as a floor officer entailed monitoring the yard when inmates from
                                  21
                                       his building were out on the yard in order to help ensure the safety and security of both inmates
                                  22
                                       and staff members who were on the yard. Austen Decl. ¶¶ 8-9. While inmates from Building 6
                                  23

                                  24

                                  25            As further indicated below in Defendant’s version, Defendant contradicts Plaintiff’s
                                                2

                                       statement that Defendant failed to state in his incident report that he observed behavior that may
                                  26   have led to serious bodily injury or great bodily injury. Dkt. 26 at 3, fn. 2. In his reply, Defendant
                                       points to the incident report he authored attached to Plaintiff’s opposition, which states as follows:
                                  27   “The two unidentified inmates were punching the other unidentified inmate in the head and upper
                                       torso. In an attempt to prevent serious bodily injury, I utilized my state issued Defense
                                  28   Technology, 40 mm[.] launcher . . . and fired one exact impact 40 mm[.] round at the lower
                                       extremities of one of the combative inmates.” Id. (citing Dkt. 25 at 25-26).
                                                                                          2
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 3 of 14




                                   1   were released to yard and were out on the yard, Defendant was stationed at the observation

                                   2   window in Building 6, which is directly above the entrance to the building, looking out on to the

                                   3   yard. Id. If a fight or other disturbance occurred on the yard, Defendant could activate his alarm,

                                   4   give instructions over the public address system, or use force if necessary. Id. ¶ 9. Defendant had

                                   5   access to a mini-14 rifle that shoots live rounds and a 40 mm. launcher that shoots exact impact

                                   6   rounds.3 Id. Exact impact rounds are more specifically known as “eXact iMpact 40MM Sponge

                                   7   Rounds (Projectile)” (hereinafter “40 mm. rounds”) and are designated as a less lethal rounds.

                                   8   Defoe Decl. ¶¶ 9, 23(e).

                                   9          When using the 40 mm. launcher, Defendant was trained to aim anywhere below the waist,

                                  10   excluding the groin area, because a shot directed above the waist or in the groin area may result in

                                  11   serious injury or death. Austen Decl. ¶ 10. He was also instructed that the 40 mm. launcher

                                  12   should not be used from less than 10 feet away from an intended target, because that could cause
Northern District of California
 United States District Court




                                  13   the target serious bodily injury or even death. Id. The 40 mm. launcher should also not generally

                                  14   be used from more than 105 feet away from the intended target, because at that distance the exact-

                                  15   impact round may not be effective. Id.

                                  16          In June 2018, there were on-going disputes between members or factions of the Crips

                                  17   prison gang, resulting in frequent riots when inmates were on the yard. Austen Decl. ¶ 11; see

                                  18   also Pl.’s Depo. at 98:13-99:19. Inmates, especially gang-members and associates, may carry

                                  19   inmate-manufactured weapons and use them during fights or riots. Pl.’s Depo. at 73:3-17, 74:13-

                                  20   75:8; Austen Decl. ¶ 4. In fights or riots involving inmate-manufactured weapons, inmates can be

                                  21   seriously injured, or even killed. Id. Inmates can also be seriously injured in fights or riots, even

                                  22   those that do not involve inmate-manufactured weapons, and frequently need to be transported to

                                  23   the prison’s infirmary or to an outside hospital to have their injuries treated. Austen Decl. ¶ 5.

                                  24          On the morning of June 7, 2018, Defendant was stationed at the observation window in

                                  25   Building 6 while inmates from Buildings 5 and 6 on Facility B were out to yard. Pl.’s Depo. at

                                  26
                                              3
                                  27            Defendant also had access to various chemical agents, but those typically cannot
                                       be used from the observation window, unless an incident is occurring immediately below the
                                  28   window. Austen Decl. ¶ 9.

                                                                                         3
                                          Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 4 of 14




                                   1   48:24-49:4, 68:21-69:7; Austen Decl. ¶ 12. As the inmates were being recalled from yard and

                                   2   returning to their housing units, an inmate riot broke out. Austen Decl. ¶ 13, Exs. 1, 24; Pl.’s

                                   3   Depo. at 111:11-114:24, 136:3-137:16, 149:20-150:9. Plaintiff was walking near a group of

                                   4   people, when one of them said something to a group of inmates some distance away. Id. The

                                   5   other group of inmates that was some distance away then advanced on the group of inmates near

                                   6   Plaintiff. Id. It is not clear which group threw the first punch, but the two groups of inmates

                                   7   began punching each other in the heads and torso areas. Id. During this initial melee, one of the

                                   8   combative inmates reached for something, and then swung at Plaintiff, but he dodged the blow.

                                   9   Pl.’s Depo. at 118:14-20, 137:1-139:1, 149:20-151:11. After the riot was over, Plaintiff realized

                                  10   that he had been stabbed in the arm with an inmate-manufactured weapon, and he believes he was

                                  11   stabbed during this initial part of the riot. Id.

                                  12           From Defendant’s position, over 100 feet away, he could not tell whether any of the
Northern District of California
 United States District Court




                                  13   inmates had or were using inmate-manufactured weapons. Austen Decl. ¶ 16. Believing that

                                  14   inmates could be seriously injured if the fight continued, Defendant yelled, “Get down!” Austen

                                  15   Decl. ¶ 14, Exs. 1, 2; Pl.’s Depo. at 120:23-121:9, 143:4-144:11. All of the inmates on the yard

                                  16   complied with Defendant’s order, except for the group of inmates participating in the riot. Id.

                                  17   Several correctional officers who were on the yard deployed multiple chemical agent grenades5 in

                                  18   the direction of the combative inmates, but the inmates continued to fight. Austen Decl. ¶¶ 15, 21,

                                  19   Exs. 1, 2; Pl.’s Depo. at 148:20-149:3.

                                  20           As the riot continued, the inmate-participants broke up into smaller groups and began to

                                  21   spread out. Austen Decl. ¶¶ 15, 17, Exs. 1, 2; Pl.’s Depo. at 117:3-20, 127:20-129:22, 140:5-

                                  22   141:20, 144:7-145:18, 152:1-155:6. A group of three inmates moved closer to Defendant’s

                                  23

                                  24
                                               4
                                                Defendant’s exhibits 1 and 2 are true and correct copies of videos of the riot on June 7,
                                       2018. Austen Decl. ¶ 14, Exs. 1, 2. These exhibits are in physical form only and were filed
                                  25   manually. See Dkt. 20-3. Exhibit 1’s video was taken from a video camera positioned by the
                                       entrance to Building 5’s concrete yard. See Austen Decl. ¶ 22. Exhibit 2’s video was taken from
                                  26   a video camera positioned by the entrance to Building 7’s concrete yard. See Austen Decl. ¶ 23.
                                       There is no dispute that the videos depict the incident complained of in the complaint and that one
                                  27   of the inmates in both videos is Plaintiff. See Austen Decl. ¶¶ 22, 23.

                                  28
                                               5
                                                 When chemical agent grenades are deployed, the grenades have “a metal ‘spoon’ that will
                                       fly off the device when it is thrown.” Austen Decl. ¶ 21.
                                                                                       4
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 5 of 14




                                   1   position, and in that group two inmates were attacking a third inmate. Austen Decl. ¶ 17. Because

                                   2   the two aggressor inmates had not complied with Defendant’s verbal order to “get down,” or

                                   3   stopped fighting after numerous chemical agent grenades were deployed, Defendant did not

                                   4   believe further verbal orders or the use of chemical agent grenades would stop them from fighting.

                                   5   Austen Decl. ¶ 17. At that time, Defendant believed that it was necessary to use the 40 mm.

                                   6   launcher to protect the third inmate from the immediate risk of serious injury. Id. ¶ 18. Defendant

                                   7   aimed the 40 mm. launcher at the thigh of one of the two aggressor inmates, and fired. Id. The

                                   8   round appeared to hit the intended inmate in the lower-right thigh. Id.

                                   9          Meanwhile, Plaintiff was fighting directly with one other inmate some distance away.6

                                  10   Pl.’s Depo. at 117:3-20, 127:20-129:22, 140:5-141:20, 144:7-145:18, 152:1-155:6; see also

                                  11   Austen Decl. ¶ 25, Exs. 1, 2. The two inmates exchanged a few punches, and while they were a

                                  12   few feet apart, facing each other, Plaintiff felt an impact to his upper lip area. Id. At the time
Northern District of California
 United States District Court




                                  13   Plaintiff was hit, he did not know what the impact was from. Pl.’s Depo. at 129:23-130:14; see

                                  14   also Pl.’s Depo. at 127:2-7. The impact caused Plaintiff to go down to his knee briefly, but then

                                  15   he immediately got back up and continued trying to fight the other inmate. Pl.’s Depo. at 117:3-

                                  16   20, 127:20-129:22, 140:5-141:20, 144:7-145:18, 152:1-155:6; see also Austen Decl. Exs. 1, 2.

                                  17   Plaintiff eventually stopped fighting and got down on the ground after the chemical agents that

                                  18   had been deployed made it difficult for him to breathe. Pl.’s Depo. at 130:2-21, 145:2-24. The

                                  19   other inmates stopped fighting around the same time. Id. In total, the riot lasted approximately 45

                                  20   seconds to 1 minute. Pl.’s Depo. at 120:23-121:5; 145:22-24; see also Austen Decl. Exs. 1, 2.

                                  21

                                  22          6
                                                  In his opposition, Plaintiff clarifies that he was the third inmate being attacked by the two
                                  23   combative inmates, and that he was not fighting with another inmate in a different area. Dkt. 25 at
                                       8-9, 11-14. Plaintiff cites to an incident report completed by one of the PBSP correctional
                                  24   officers, which confirms he was indeed the third inmate being attacked, to support this allegation.
                                       Id. at 8, 12 (citing id. at 24). The Court again notes that Plaintiff’s opposition is unverified as it
                                  25   was not signed under penalty of perjury. The Court also points out that Defendant objects to
                                       Plaintiff’s reliance on “unsworn statements of non-party correctional officials.” Dkt. 26 at 2-3, fn.
                                  26   1. However, even if Plaintiff’s opposition was verified and he relied on sworn statements, such an
                                       allegation would not change the Court’s analysis, as further explained below. See infra
                                  27   DISCUSSION Part IV.A. Thus, Plaintiff’s location on the prison yard at the time of the incident
                                       is inconsequential. In any event, Plaintiff also presents contradictory evidence in his deposition,
                                  28   during which he conceded to fighting one other inmate some distance away. See Pl.’s Depo. at
                                       117:3-20, 127:20-129:22, 140:5-141:20, 144:7-145:18, 152:1-155:6.
                                                                                              5
                                          Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 6 of 14




                                   1          Sometime after the riot was over, while Plaintiff was lying on the ground, he noticed he

                                   2   was missing a tooth. Pl.’s Depo. at 155:13-156:9. Plaintiff was seen by a dentist later that day,

                                   3   and ultimately received a prosthetic tooth. Pl.’s Depo. at 158:19-20, 164:2-165:15. Plaintiff did

                                   4   not know that the 40 mm. launcher was used during the riot until he received a Rules Violation

                                   5   Report in connection with the riot sometime later. Pl.’s Depo. at 165:16-166:10. That report

                                   6   indicated that Defendant fired one 40 mm. round, and that the round appeared to have hit one of

                                   7   the combative inmates, so Plaintiff assumes he was the inmate who was struck. Id.

                                   8   III.   LEGAL STANDARD
                                   9          Summary judgment is proper where the pleadings, discovery and affidavits demonstrate

                                  10   that there is “no genuine issue as to any material fact and that the moving party is entitled to

                                  11   judgment as a matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the

                                  12   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a
Northern District of California
 United States District Court




                                  13   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                  14   the nonmoving party. Id.

                                  15          The party moving for summary judgment bears the initial burden of identifying those

                                  16   portions of the pleadings, discovery, and affidavits which demonstrate the absence of a genuine

                                  17   issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving

                                  18   party will have the burden of proof on an issue at trial, it must affirmatively demonstrate that no

                                  19   reasonable trier of fact could find other than for the moving party. On an issue for which the

                                  20   opposing party by contrast will have the burden of proof at trial, as is the case here, the moving

                                  21   party need only point out “that there is an absence of evidence to support the nonmoving party’s

                                  22   case.” Id. at 325.

                                  23          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                  24   pleadings and, by its own affidavits or discovery, “set forth specific facts showing that there is a

                                  25   genuine issue for trial.” Fed. R. Civ. P. 56(e). The court is only concerned with disputes over

                                  26   material facts and “[f]actual disputes that are irrelevant or unnecessary will not be counted.”

                                  27   Anderson, 477 U.S. at 248. It is not the task of the court to scour the record in search of a genuine

                                  28   issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party
                                                                                          6
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 7 of 14




                                   1   has the burden of identifying, with reasonable particularity, the evidence that precludes summary

                                   2   judgment. Id. If the nonmoving party fails to make this showing, “the moving party is entitled to

                                   3   a judgment as a matter of law.” Celotex, 477 U.S. at 323.

                                   4          For purposes of summary judgment, the court must view the evidence in the light most

                                   5   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                   6   evidence produced by the nonmoving party, the court must assume the truth of the evidence

                                   7   submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                   8   The court’s function on a summary judgment motion is not to make credibility determinations or

                                   9   weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv., Inc. v.

                                  10   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).

                                  11          A district court may only consider admissible evidence in ruling on a motion for summary

                                  12   judgment. See Fed. R. Civ. P. 56(e); Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002).
Northern District of California
 United States District Court




                                  13   Submitted by Defendant in support of the motion for summary judgment are Plaintiff’s deposition

                                  14   (Shryock Decl., Ex. 4) as well as declarations by Defendant, Deputy Attorney General Cassandra

                                  15   J. Shryock (Defendant’s attorney), and Scott Defoe (an expert witness specializing in police

                                  16   policies and procedures), along with various supporting exhibits, including two video recordings

                                  17   of the incident (Dkts. 20-2 through 20-7; Austen Decl., Ex. 1, 2 (video evidence)). Meanwhile,

                                  18   Plaintiff has filed his verified complaint. Dkt. 1. The Court will construe this filing as an affidavit

                                  19   under Federal Rule of Civil Procedure 56, insofar as it is based on personal knowledge and sets

                                  20   forth specific facts admissible in evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 &

                                  21   nn.10-11 (9th Cir. 1995). However, Plaintiff has not verified his opposition and exhibits

                                  22   submitted in support thereof because he failed to sign them under penalty of perjury.7 See Dkt. 25.

                                  23

                                  24
                                              7
                                                The Court notes that even if it considered Plaintiff’s allegations in his opposition to the
                                       extent such allegations are based on his personal knowledge and set forth specific facts admissible
                                  25   in evidence, see Schroeder, 55 F.3d at 460 & nn.10-11, the result would not change. Plaintiff’s
                                       opposition fails to address key arguments made by Defendant, including that: (1) force that is used
                                  26   in a good-faith effort to maintain or restore discipline does not violate the Eighth Amendment; and
                                       (2) Defendant is entitled to qualified immunity “when courts have found no constitutional
                                  27   violation in similar circumstances, both before and after the incident in question[.]” See Dkt. 20
                                       at 6. Further, even if Plaintiff’s unverified opposition seems to ignore his deposition testimony
                                  28   and alleges that Defendant “used force on Plaintiff when there was no need to do so,” dkt. 25 at
                                       17, the Court explains below that Plaintiff fails to show evidence that Defendant: (a) acted
                                                                                          7
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 8 of 14



                                       IV.    DISCUSSION
                                   1
                                              A.      Excessive Force
                                   2
                                              As mentioned above, Plaintiff claims that Defendant used excessive force in violation of
                                   3
                                       the Eighth Amendment. Defendant argues that Plaintiff fails to state an excessive force claim
                                   4
                                       against him because the undisputed evidence establishes that he used force in a good-faith attempt
                                   5
                                       to restore order. Dkt. 20 at 10-13.
                                   6
                                              The treatment a prisoner receives in prison and the conditions under which he is confined
                                   7
                                       are subject to scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31
                                   8
                                       (1993). In its prohibition of “cruel and unusual punishment,” the Eighth Amendment places
                                   9
                                       restraints on prison officials, who may not use excessive force against prisoners. See Hudson v.
                                  10
                                       McMillian, 503 U.S. 1, 6-7 (1992).
                                  11
                                              To constitute cruel and unusual punishment in violation of the Eighth Amendment, prison
                                  12
Northern District of California




                                       conditions must involve “the wanton and unnecessary infliction of pain.” Rhodes v. Chapman,
 United States District Court




                                  13
                                       452 U.S. 337, 347 (1981). Whenever prison officials stand accused of using excessive force in
                                  14
                                       violation of the Eighth Amendment, the deliberate indifference standard is “inappropriate.”
                                  15
                                       Hudson, 503 U.S. at 6. Instead, the core judicial inquiry is “whether force was applied in a good-
                                  16
                                       faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”
                                  17
                                       Hudson, 503 U.S. at 6-7; Whitley v. Albers, 475 U.S. 312, 320 (1986). In determining whether the
                                  18
                                       use of force was for the purpose of maintaining or restoring discipline or, rather, for the malicious
                                  19
                                       and sadistic purpose of causing harm, a court may evaluate: (1) the need for the application of
                                  20
                                       force, (2) the relationship between that need and the amount of force used, (3) the extent of any
                                  21
                                       injury inflicted, (4) the threat reasonably perceived by the responsible officials, and (5) any efforts
                                  22
                                       made to temper the severity of a forceful response. Hudson, 503 U.S. at 7. However, courts must
                                  23
                                       accord prison administrators wide-ranging deference in the adoption and execution of policies and
                                  24
                                       practices to further institutional order and security. Bell v. Wolfish, 441 U.S. 520, 547 (1979);
                                  25

                                  26
                                       maliciously or sadistically to cause harm; or (b) was not entitled to qualified immunity by showing
                                  27   it would have been clear to a reasonable officer that Defendant acted unreasonably against clearly
                                       established law. See infra DISCUSSION IV.A&IV.B. Thus, Plaintiff’s opposition is
                                  28   inconsequential.

                                                                                          8
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 9 of 14




                                   1   Jeffers v. Gomez, 267 F.3d 895, 917 (9th Cir. 2001).

                                   2          Plaintiff asserts Defendant used excessive force by firing a 40 mm. launcher. Dkt. 1 at 3.

                                   3   If the factfinder determines that Defendant’s firing of a 40 mm. launcher constitutes excessive

                                   4   force in this circumstance, it also reasonably could find that Defendant acted with the requisite

                                   5   malicious intent. See Hudson, 503 U.S. at 6-7. However, applying the several Hudson factors to

                                   6   the evidence before the Court leads to the conclusion that the force used by Defendant did not

                                   7   violate Plaintiff’s Eighth Amendment rights.

                                   8          First, there was a need for the use of some force. On the date of the incident, Defendant

                                   9   was faced with a seven-inmate riot, which included Plaintiff. Austen Decl. ¶ 13; Pl.’s Depo. at

                                  10   111:11-114:24, 136:137:16, 149:20-150:9; see also Austen Decl. Exs. 1, 2. Knowing that there

                                  11   was on-going gang violence at the time, and that inmates can be seriously injured or killed during

                                  12   a fight or riot—regardless of whether a weapon is present, Defendant immediately ordered the
Northern District of California
 United States District Court




                                  13   inmates to “get down.” Austen Decl. ¶¶ 4, 5, 11, 14; Pl.’s Depo. at 73:3-17, 74:13-75:8, 98:13-

                                  14   99:19, 120:23-121:9, 143:4-144:11; see also Austen Decl. Exs. 1, 2. Most inmates on the yard

                                  15   complied, but the seven inmates continued to fight. Austen Decl. ¶ 14, Exs. 1, 2; Pl.’s Depo. at

                                  16   120:23-121:9, 143:4-144:11. Defendant then observed other correctional staff deploy numerous

                                  17   chemical agent grenades, but Plaintiff and the other six inmates continued to fight. Austen Decl.

                                  18   ¶¶ 15, 21, Exs. 1, 2; Pl.’s Depo. at 148:20-149:3. At that point, a group of three inmates moved

                                  19   closer to Defendant’s position, and within the acceptable range to use the 40 mm. launcher.

                                  20   Austen Decl. ¶¶ 10, 15, 17, 18, Exs., 1, 2; Pl.’s Depo. at 117:3-20, 127:20-129:22, 140:5-141:20,

                                  21   144:7-145:18, 152:1-155:6. Two of the inmates were attacking a third inmate. Austen Decl. ¶ 17;

                                  22   see also Austen Decl. Exs. 1, 2. Only then—when the inmates had refused verbal commands,

                                  23   numerous chemical agents had not stopped the riot, and the third inmate was at immediate risk of

                                  24   serious bodily injury—did Defendant fire one 40 mm. round at one of the inmates attacking the

                                  25   third inmate. Austen Decl. ¶¶ 17-18, Exs. 1, 2. Defendant claims that he chose the lesser of the

                                  26   two force options available to him, and he aimed at the area of the inmate-target’s body that is

                                  27   least likely to cause serious bodily injury. Austen Decl. ¶¶ 9, 10, 18. When Defendant fired the

                                  28   40 mm. round, Plaintiff admittedly was engaged in the riot, fighting with another inmate. Pl.’s
                                                                                         9
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 10 of 14




                                   1   Depo. at 117:3-20, 127:20-129:22, 140:5-141:20, 144:7-145:18, 152:1-155:6; see also Austen

                                   2   Decl. ¶ 25, Exs. 1, 2. As mentioned, Plaintiff refused to comply with verbal commands to get

                                   3   down, and continued to fight after chemical agent grenades were deployed. Austen Decl. ¶¶ 14,

                                   4   15, 21, Exs. 1, 2; Pl.’s Depo. at 117:3-20, 120:23-121:9, 127:20-129:22, 140:5-141:20, 143:4-

                                   5   145:18, 148:20-149:3, 152:1-155:6. In fact, Plaintiff continued to fight even after he felt an

                                   6   impact to his face. Pl.’s Depo. at 117:3-20, 127:20-129:22, 140:5-141:20, 144:7-145:18, 152:1-

                                   7   155:6; see also Austen Decl. Exs. 1, 2.

                                   8          Second, the relationship between the need of the use of force and the amount of force used,

                                   9   also favors a finding that the force used was not inflicted maliciously and sadistically for the very

                                  10   purpose of causing harm. The record shows that it is undisputed that a fight was in progress

                                  11   involving Plaintiff and other inmates, and the officers’ efforts to quell the fight by resorting to the

                                  12   use of a chemical agent grenade were initially unsuccessful. It is further undisputed that
Northern District of California
 United States District Court




                                  13   Defendant and other officers on scene ordered the inmates to stop fighting and get down, but while

                                  14   some inmates complied, Plaintiff and six other inmates refused. It is also undisputed that the

                                  15   inmates were in the process of fighting moments before the 40 mm. launcher fired, and, in fact,

                                  16   Defendant claims he aimed for another inmate but Plaintiff said he was also hit. The fighting still

                                  17   did not stop after Defendant fired his 40 mm. launcher. It was only until the chemical agents made

                                  18   it difficult for Plaintiff to breathe that he finally stopped and got down on the ground. Pl.’s Depo.

                                  19   at 130:2-21, 145:2-24.

                                  20          Third, the parties disagree about the extent and cause of Plaintiff’s injury. While Plaintiff

                                  21   claims that the injury to his face (including bruising and a lost tooth) was caused by the 40 mm.

                                  22   round fired by Defendant, see Pl.’s Depo. at 127:6-19; Dkt. 1 at 3, Defendant asserts that Plaintiff

                                  23   has no evidence that he was hit by the 40 mm. round and therefore Defendant did not cause any

                                  24   injury to Plaintiff, see Austen Decl. ¶¶ 18, 25; Pl.’s Depo. at 165:16-166:10. Given that both

                                  25   parties have presented admissible evidence in favor of their contentions, there is a genuine dispute

                                  26   of material fact as to whether Plaintiff was hit and injured by the 40 mm. round.8 Taking the

                                  27
                                              8
                                  28            The Court notes that the video is inconclusive and does not show whether Plaintiff was
                                       actually hit by the 40 mm. round. Austen Decl., Ex. 1, 2.
                                                                                       10
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 11 of 14




                                   1   evidence in the light most favorable to the Plaintiff, the Court assumes that Plaintiff was hit by the

                                   2   40 mm. round.9 Thus, the only genuine dispute would be as to the extent of the injury to Plaintiff.

                                   3   Still, whether the 40 mm. round caused injury does not necessarily indicate that the force was

                                   4   excessive. In Hudson, the Supreme Court focused on whether the slight nature of the injury

                                   5   inflicted could defeat an Eighth Amendment claim, rather than whether an extreme injury always

                                   6   meant the force was excessive. See Hudson, 503 U.S. at 7. This one factor is not dispositive and

                                   7   does not overcome the fact that all the other factors weigh heavily in favor of a finding that the

                                   8   force used was necessary and reasonable under the circumstances.

                                   9          Fourth, the evidence is undisputed that a threat was reasonably perceived by Defendant: a

                                  10   fight was in progress, and the rioting inmates (including Plaintiff) refused to follow officers’

                                  11   orders to stop fighting.

                                  12          And fifth, Defendant attempted to temper the severity of his response by giving verbal
Northern District of California
 United States District Court




                                  13   commands before he used the 40 mm. launcher. The evidence shows that neither the verbal

                                  14   commands nor the other officers’ use of chemical agent grenades stopped the fight. Plaintiff has

                                  15   not provided any evidence that the force used was more than necessary to stop the fight under the

                                  16   circumstances. See Hudson, 503 U.S. at 7. Even viewing the evidence in the light most favorable

                                  17   to Plaintiff, any reasonable jury would determine that the 40 mm. round was fired in a good-faith

                                  18   effort to restore order and no reasonable jury could find that Defendant applied such force

                                  19   maliciously and sadistically to cause harm. Id.; see also Clement v. Gomez, 298 F.3d 898, 903-

                                  20   904 (9th Cir. 2002) (affirming district court properly granted summary judgment on excessive

                                  21   force claim because inmates failed to establish that the officials applied pepper spray maliciously

                                  22   and sadistically for the very purpose of causing harm). That Defendant’s action of firing the 40

                                  23   mm. round did not immediately stop the fight does not compel a different conclusion. The

                                  24   question is not whether the force used achieves the goal of restoring or maintaining order, but

                                  25   whether the force was applied in a good-faith effort to maintain or restore discipline, or

                                  26
                                  27
                                              9
                                                Even, assuming arguendo, that Defendant’s 40 mm. round missed his intended target, or
                                       the round ricocheted and hit Plaintiff, the Court finds below that Defendant’s actions were
                                  28   calculated to restore order—not to cause any inmate pain maliciously or sadistically. See supra
                                       DISCUSSION Part IV.A.
                                                                                         11
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 12 of 14




                                   1   maliciously and sadistically to cause harm. See Hudson, 503 U.S. at 6-7. Based on the evidence

                                   2   on the record, no reasonable jury could find that Defendant fired the 40 mm. round (that ended up

                                   3   striking Plaintiff) maliciously and sadistically to cause Plaintiff harm. Accord Jeffers, 267 F.3d at

                                   4   912 (correctional officers who shot inmate being attacked during prison riot “were neither

                                   5   malicious nor sadistic” because there was no evidence they acted purposefully to injure inmate).

                                   6   Therefore, Defendant is entitled to judgment as a matter of law, and the motion is GRANTED.10

                                   7           B.      Qualified Immunity
                                   8           Alternatively, Defendant argues that he is entitled to qualified immunity as to Plaintiff’s

                                   9   claim of excessive force. Dkt. 20 at 13-15.

                                  10           The defense of qualified immunity protects government officials “from liability for civil

                                  11   damages insofar as their conduct does not violate clearly established statutory or constitutional

                                  12   rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818
Northern District of California
 United States District Court




                                  13   (1982). The qualified immunity analysis is separate from the Eighth Amendment excessive force

                                  14   analysis. See Marquez v. Gutierrez, 322 F.3d 689, 691 (9th Cir. 2003). Thus, a guard can do an

                                  15   act which would violate an inmate’s Eighth Amendment right but still be entitled to qualified

                                  16   immunity if a reasonable officer in his position would have believed that his response was a good

                                  17   faith effort to restore discipline. See id. at 692-93.

                                  18           A court considering a claim of qualified immunity must determine whether the plaintiff has

                                  19   alleged the deprivation of an actual constitutional right and whether the right was clearly

                                  20   established, such that it would be clear to a reasonable official that his or her conduct was

                                  21   unlawful in the situation that was confronted. Pearson v. Callahan, 555 U.S. 223, 236 (2009).

                                  22   The inquiry of whether a constitutional right was clearly established must be undertaken in light of

                                  23   the “specific context” of the case, not as a broad general proposition. Saucier v. Katz, 533 U.S.

                                  24   194, 202 (2001); see also Pearson v. Callahan, 555 U.S. 223 (2009) (overruling Saucier’s

                                  25   requirement that qualified immunity analysis proceeds in a particular sequence).

                                  26
                                               10
                                  27              Because the Court has determined that Defendant is entitled to judgment as a matter of
                                       law as to Plaintiff’s excessive force claim, it need not address the alternative argument that
                                  28   Plaintiff has no evidence that the 40 mm. round that Defendant fired actually hit Plaintiff. See
                                       Dkt. 20 at 11-12.
                                                                                          12
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 13 of 14




                                   1          “A clearly established right is one that is sufficiently clear that every reasonable official

                                   2   would have understood that what he is doing violates that right.” Mullinex v. Luna, 136 S. Ct.

                                   3   305, 308 (2015) (per curiam) (internal quotations omitted) (emphasis added); see also Hamby v.

                                   4   Hammond, 821 F.3d 1085, 1090-91 (9th Cir. 2016). While a case directly on point is not required,

                                   5   “existing precedent must have placed the statutory or constitutional question beyond debate.” Id.

                                   6   (citing Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). Qualified immunity permits reasonable

                                   7   mistakes as to what the law requires. Saucier, 533 U.S. at 205. Moreover, a plaintiff bears the

                                   8   burden of establishing that defendants violated a clearly established right. Davis v. Scherer, 468

                                   9   U.S. 183, 187 (1984); Browning v. Vernon, 44 F.3d 818, 822 (9th Cir. 1995).

                                  10          In sum, to determine whether an individual official is entitled to qualified immunity, the

                                  11   Court must determine whether (1) the official violated a constitutional right, and whether (2) the

                                  12   constitutional right was clearly established such that it would be clear to a reasonable officer that
Northern District of California
 United States District Court




                                  13   his conduct was unlawful in the particular situation. Pearson v. Callahan, 555 U.S. 223, 232

                                  14   (2009). Courts may consider these two questions in either order, and a favorable determination for

                                  15   the defendant on either establishes qualified immunity. Id. at 236.

                                  16          Defendant is entitled to qualified immunity because the undisputed evidence does not give

                                  17   rise to an inference that he maliciously and sadistically used force on Plaintiff. See supra

                                  18   DISCUSSION Part IV.A.

                                  19          Even if Defendant’s actions rose to the level of a constitutional violation, he is also entitled

                                  20   to qualified immunity because a reasonable officer in his position would have believed that

                                  21   Defendant’s response was a good faith effort to restore discipline. See Marquez, 322 F.3d at 693.

                                  22   Defendant shot at an inmate who was attacking another, in an attempt to stop the riot, to protect

                                  23   the inmate who was being attacked, and to restore order. Thus, it would not have been clear to a

                                  24   reasonable officer that the immediate actions taken by Defendant were unlawful. At the time of

                                  25   this incident in 2018, it was clearly established that a prison guard is permitted to use deadly force

                                  26   in a good-faith effort to maintain or restore discipline. Jeffers, 267 F.3d at 912 (finding prison

                                  27   officials were entitled to qualified immunity where inmate-plaintiff was shot while being attacked

                                  28   by an inmate with a knife-like weapon, because the fact that the bullet struck the plaintiff rather
                                                                                         13
                                         Case 4:19-cv-06882-YGR Document 28 Filed 09/16/21 Page 14 of 14




                                   1   than his attacker amounted to “negligence or recklessness, at most”); Marquez, 322 F.3d at 693

                                   2   (holding officer was entitled to qualified immunity because “a reasonable officer could believe

                                   3   that shooting one inmate in the leg to stop an assault that could have seriously injured or killed

                                   4   another inmate was a good faith effort to restore order, and thus lawful”). Given this standard, it

                                   5   would not have been clear to a reasonable officer that firing a less lethal 40 mm. round at an

                                   6   inmate’s lower extremities, while that inmate is attacking another inmate, would violate the

                                   7   Constitution. Indeed, a reasonable official could perceive, as Defendant did, that the inmates were

                                   8   engaged in a fight, the third inmate was in imminent danger of suffering serious injury, and firing

                                   9   the less lethal 40 mm. round was consistent with, or even required by, prison officials’

                                  10   constitutional obligations to protect inmates from attacks by other inmates. See Jeffers, 267 F.3d

                                  11   at 917-18 (recognizing the difficult balance in prison officials’ duty to protect employees, visitors,

                                  12   and the inmates themselves). Because the law and circumstances on June 7, 2018 did not put
Northern District of California
 United States District Court




                                  13   Defendant on notice that his conduct would be clearly unlawful, summary judgment based on

                                  14   qualified immunity is appropriate. See Saucier, 533 U.S. at 202.

                                  15          Accordingly, Defendant’s motion for summary judgment is GRANTED on the ground that

                                  16   he is entitled to qualified immunity as well.

                                  17   V.     CONCLUSION
                                  18          For the reasons stated above, the Court GRANTS Defendant’s motion for summary

                                  19   judgment. Dkt. 20.

                                  20          The Clerk shall terminate all pending motions and close the file.

                                  21          This Order terminates Docket No. 20.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 16, 2021

                                  24

                                  25
                                                                                              JUDGE YVONNE GONZALEZ ROGERS
                                  26                                                          United States District Judge
                                  27

                                  28
                                                                                         14
